UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 29, 2013 KEATING CAPITAL, INC. (Exact name of registrant as specified in its charter) Maryland 000-53504 26-2582882 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5arkway, Suite 1100 Greenwood Village, CO80111 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code:(720)889-0139 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. Keating Capital, Inc. (the “Company”) will hold its conference call on April 29, 2013 at 4:00 p.m. (Eastern Time) to discuss results for the quarter ended March 31, 2013.A copy of the slides to be presented on this conference call and a copy of the Company’s press release dated April 29, 2013, are attached as Exhibits 99.1 and 99.2, respectively, and are incorporated herein by this reference. Item 9.01Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. Exhibit No. Description Slide Presentation for Q1 Earnings Call dated Q1 2013 Press Release dated April 29, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:April 29, 2013 KEATING CAPITAL, INC. By: /s/ Timothy J. Keating Timothy J. Keating President and Chief Executive Officer
